HALL, Acting Chief Judge.
The appellant, Gwendolyn Joyce Leniz, challenges the final judgment entered in this marital dissolution case. She raises four issues on appeal. We find merit only in her fourth issue and reverse thereon.
Ms. Leniz contends that, in calculating the parties’ respective support obligations, the trial court erred in imputing to her an in-kind contribution of one hundred dollars per month from her boyfriend. Since there is no evidence in the record establishing either that her boyfriend lives with her or that he otherwise contributes one hundred dollars per month to her household, we agree with Ms. Leniz and reverse on this issue.
While we do not agree with the appellant that the trial court erred in reducing the child support obligation of Mr. Leniz in relation to the amount he expends on Ms. Leniz’s mortgage payment each month, the judgment should be corrected to reflect that these reductions should cease upon satisfaction of the mortgage. Since the record shows that the parties’ mortgage payments, if current, should have terminated in July 1993, it may be necessary to terminate this reduction, provided that the trial court determines the mortgage has been satisfied.
Accordingly, the instant cause is reversed and remanded for proceedings consistent with this opinion. Because we find no merit in the remaining issues on this appeal, the final judgment is affirmed in all other respects.
THREADGILL and BLUE, JJ., concur.